Citation Nr: 0032615	
Decision Date: 12/14/00    Archive Date: 12/20/00	

DOCKET NO.  98-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for 
psychoneurosis, anxiety state, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from April 1944 to 
June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and later rating decisions 
by the Department of Veterans Affairs (VA) New York, New 
York, Regional Office (RO) denying the veteran entitlement to 
service connection for bilateral hearing loss and tinnitus 
and granting the veteran an increased evaluation for his 
service-connected psychiatric disorder from 10 percent to 
30 percent disabling. 

The veteran appeared and proffered testimony at a personal 
hearing in October 2000 before the undersigned member of the 
Board at the RO.  A transcript of the veteran's hearing 
testimony has been associated with his claims file.


REMAND

On a VA audiological examination in July 1996, the veteran 
reported experiencing tinnitus and difficulty with hearing 
for the past 20 years.  He was found on this examination to 
suffer from bilateral sensorineural hearing loss and tinnitus 
which he has attributed in testimony at his October 2000 
hearing to aircraft engine noise exposure in service.  The 
veteran also testified that 15 to 20 years earlier, when he 
was initially provided hearing aids by clinicians at the Long 
Island Jewish Hospital (LIJH) in New Hyde Park for his then 
existing hearing problems, "[t]hey did attribute it in the 
hospital as service connected."  Clinical records related to 
the 

veteran's hearing evaluation and treatment at LIJH, while 
potentially relevant in this matter, are not currently on 
file.

The Secretary is required to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  In this regard the Secretary 
is required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  The Secretary is also required to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  See Veterans Claims Assist Act of 
2000, Pub. L. No. 106-475 Section 3(a), 114 Stat. 2096 
_________ (2000) (to be codified at 38 U.S.C.A. § 5003(A).  

The veteran also contends that his service-connected 
psychiatric disorder is more disabling than currently 
evaluated.  He has asserted that the disorder results in 
continuous extreme nervous tension and prevents him from 
working.  VA examined the veteran's mental status in November 
1997.  The veteran testified that, since then, his anxiety 
and depression have increased, and that he has been receiving 
ongoing therapy.  Therefore the Board finds that current 
records should be obtained and the veteran should be afforded 
a current VA psychiatric examination prior to appellate 
consideration of the issue of an increased rating for his 
nervous disorder.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  


1.  The RO is asked to contact the 
veteran and ask him to provide the names 
and addresses of all clinical providers 
not already identified who have treated 
him for his bilateral hearing loss and 
tinnitus, since service.  The veteran 
should also complete any needed release 
form.  

2.  Thereafter, the RO should obtain all 
pertinent records of the veteran's 
private ear treatment, including those 
records related to his treatment at the 
Long Island Jewish Hospital in New Hyde 
Park, which the veteran has already 
identified.  In addition, current records 
of his VA treatment for his service-
connected mental disorder should be 
obtained.  All records obtained should be 
associated with the claims file.  

3.  The RO should afford the veteran a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected psychiatric disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All clinical 
findings should be reported in detail.  
At the conclusion of the evaluation, the 
psychiatric examiner should render an 
opinion for the record as to the degree 
the veteran's psychiatric symptomatology 
affects his ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, flexibility and 
efficiency levels in performing 
occupational tasks (industrial adaptive 
impairment).  The examiner should be 
furnished a copy of the revised VA 
general rating formula for mental 
disorders (38 C.F.R. § 4.130, effective 
November 7, 1996), and on examination of 
the veteran, comment as to the presence 
or absence of each symptom and clinical 
findings specified therein from 30 
percent to 100 percent and if present, 
the frequency and/or degree(s) of 
severity thereof.  

4.  The RO should afford the veteran a VA 
ear examination to determine the etiology 
of his hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner is asked 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's current hearing loss and/or 
tinnitus is the result of disease or 
injury in service, taking into 
consideration the veteran's credible 
testimony as to noise exposure working on 
the decks of aircraft carriers.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. DAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



